DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Allowable Subject Matter

Claims 1, 3-6, 8-10, 13, 15-17, 20, 22-24 and 27-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  Applicant has cancelled claims 11, 12, 18, 19, 25 and 26, and has thus overcome the rejection under 35 USC 112, first paragraph.  With respect to the rejection under 35 USC 103, Applicant has presented a persuasive argument that the prior art does not disclose total impurities of less than 0.1%.  
The following prior art is further made of record as to total impurities- Erk et al., Comparison of derivative spectrophotometric and liquid chromatographic methods for determination of rofecoxib, Pharmazie 59: 453-456 (2004) (“Erk”). In particular, the following section of Erk is noted:

    PNG
    media_image1.png
    363
    961
    media_image1.png
    Greyscale

(p. 455).
As can be seen from Table 3, there is one measurement, where if one is to take the standard deviation, there would be a measurement of total impurities of less than 0.1% (99.8 + 0.58= 99.38% pure rofecoxib).  However, this appears to be an outlier above the mean, given the rest of the measurements, and the explicit disclosure in Erk that the pharmaceutical grade of rofecoxib is certified to contain 99.7%.  This confirms that the product claimed by Applicant contains less impurities than the product of the prior art Vioxx ®.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627